Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 28, 2022, has been entered.
 
Claims 1-3, 5, 7-20, and 25-27 are amended.
Claims 1-3, 5, 7-20, and 25-27 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
Amendments to the claims changed the scope of the claims, necessitating further consideration of the subject matter eligibility of the claims.  The claims are now directed to determining an association between a user and an item, and providing a notification to users (as evidenced by the preamble and recitations of exemplary claim 1), which are abstract ideas.  The recited hardware – a computer processor and transmitter on a mobile device – constitutes generic computer hardware that does not provide a practical application or significantly more than an abstract idea.  The resulting provision of a notification is itself an abstract; because the notification merely serves to communicate the result of the association in a manner that is innately human in nature.  
The Applicant contends that the present claims overcome the rejection for lack of subject matter eligibility because the claims do not fall within a category of abstract idea.  See Remarks p. 9.  The Examiner respectfully disagrees.  The steps of the claims recite a method that could be performed by a human being to determine an association between a user and an item; and provide information regarding said item.  Therefore, the claims attempt to manage personal behavior or relationships or interactions between people.  The performance of the method by generic computer hardware does not provide a practical application or significantly more.  See MPEP §2106.05(f).  The recitation in the claims limiting the determining of the association to be based on movement of an item and a mobile device are part of the abstract idea.  The recitation of what the determination is based on does not provide a practical application or significantly more.  Again, a human being could perform the steps.  The claims do not recite a solution that is rooted in computer technology, or any other technology.  The Examiner notes that the rejection, below, does not conclude that the claims are directed to a mental process.  Therefore, the Applicant’s arguments with respect to the mental processes category are moot.
The Applicant further submits that the claims are subject matter eligible for reciting an ‘item.’  See Remarks p. 10.  The Examiner respectfully disagrees.  An ‘item’ does not constitute a particular machine or apparatus.  Therefore, it does not provide a practical application or significantly more.  See MPEP §2106.05(b).  Moreover, the item does not perform any particular steps in the claims – the transmitter affixed to the item actually performs the steps.  Merely providing information related to the item does not provide a practical application or significantly more – the providing of information is part of the abstract idea.  
The Applicant further contends that the claims are subject matter eligible because they involve elements that are not well-understood, routine, and conventional.  In response, the Examiner points out that an abstract idea without significantly more is just that – an abstract idea – regardless of conventionality.  Additional elements outside the scope of the abstract idea have been evaluated and found to amount to generic computer hardware.  No improvement to another technology or technical process is recited in the claims.  The Applicant disagrees, and submits that the present claims solve a problem for determining relative movement of both the item and the user.  See Remarks p. 11.  In response, the Examiner submits that the claims do not recite a particular solution to a particular problem.  An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.  See MPEP §2106.05(a).  The claimed solution merely appears to be, at best, proximity of a user to an item; which does not provide any particular improvement.  See Specification ¶[0009]-[0010].  That portion of the specification appears to be inconsistent with the Applicant’s Remarks, which suggest an improved method for proximity detection.  The Examiner submits that the present claims do not recite any particular solution to proximity detection or location-sensing technologies.
The rejection for lack of subject matter eligibility is accordingly maintained.
35 USC §103 Rejections
The Applicant traverses the rejection of independent claims 1 and 17 as being obvious over Zamer in view of Gold, contending that the combination of references does not teach determining an association between a user and an item based on movement of both the item and the mobile device.  See Remarks p. 12.  In response, the Examiner submits that the proximity detection taught by Gold reads on this relative movement.  For example, as the user moves with an item, proximity stays fixed.  Thus, ‘relative movement’ is considered.  The Gold reference is combined with the Zamer reference, which teaches proximity to particular items.  The combination of references would allow the skilled artisan to arrive at the claimed limitation.  As set forth in the rejection, below:
ZAMER discloses a gift suggestion system that includes determining proximity to particular items for a particular time (see ¶[0051]-[0052]) based on sensors (see ¶[0050]).  GOLD discloses proximity-based sensing and processing of physiologic information that includes strength of signal between an object and a device to determine proximity and interest in an object based on time in proximity.  It would have been obvious to include the strength of signal over time to determine interest as taught by GOLD in the system executing the method of ZAMER with the motivation to suggest gifts of interest to a user.

The Examiner notes that this interpretation is consistent with the specification, which discloses that relative movement, including proximity data are used to determine an association between an item and a user.  See Specification ¶[0009]-[0011].  Further note that Gold uses object location data (see ¶[0074]) and user location (see ¶[0026]-[0027]).  This includes how the user and object move, contrary to the Applicant’s assertions.  See at least ¶[0026]-[0027] and [0042]-[0044] &[0048].  The rejection of independent claims 1 and 17 as being obvious over Zamer in view of Gold is accordingly maintained.
The rejection of the dependent claims stands or falls with the rejection of the independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows. 
Claims 1-3, 5, 7-20, and 25-27are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-3, 5, 7-20, and 25-27 are all directed to one of the four statutory categories of invention, the claims are directed to determining an association between a user and an item (as evidenced by the preamble of exemplary independent claim 1) and providing a notification to users (as evidence by exemplary independent claim 1; “cause the communication system to provide a notification to the user”)’ abstract ideas.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include:  “determine . . . an association between the user and [an] item;” “receive data;” “determine the association between the user and the item;” and “cause the communication system to provide a notification to the user.”  The steps are all steps for managing personal behavior related to the abstract ideas of determining an association between a user and an item, and providing a notification that, when considered alone and in combination, are part of the abstract ideas of determining an association between a user and an item, and providing a notification.  The dependent claims further recite steps for managing personal behavior that are part of the abstract ideas of determining an association between a user and an item, and providing a notification.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which include inferring interest in an object and providing information based on said interest.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a receiver, transmitter, and processor in claims 1 and 17; a receiver, transmitter, processor, and display in claim 14).  See MPEP §2106.04(d)[I].  Various sensors are recited in the claims for collecting data – accelerometers, thermal detectors, light sensors, etc. – but the sensors are merely used in a well-understood and conventional manner to collect data. Therefore, the use of the sensors amounts to insignificant extrasolution activity.  See MPEP §2106.05(g).  The claims do recite an ‘item,’ but the item is not actively tied to any steps of the claims; it is merely associated with a transmitter.  Claims 15 and 16 further describe the element that is not tied to the steps of the claims.  Therefore, the ‘item’ does not amount to a particular machine.  See MPEP §2106.05(b).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a receiver, transmitter, and processor in claims 1 and 17; a receiver, transmitter, processor, and display in claim 14) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis. using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 
Furthermore: a claim element that is found to amount to insignificant extrasolution
activity in step 2A of the subject matter eligibility analysis must be evaluated in step 2B to
determine whether the claim element amounts to more than what is well-understood, routine,
and conventional. The use of sensors, such as an accelerometer, thermometer, humidity
sensor, light sensors, sound sensor and other environmental sensors is well-understood,
routine, and conventional; as evidenced by [0023] of US 2016/0104224 A1 to Deshpande,
which teaches sensors in tags that may include thermometers and acoustic sensors. The use of the claimed sensors is well-understood, routine, and conventional. Therefore, the claims are directed to an ineligible abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 8, 13-15, 17, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2016/0086249 A1 to Zamer (hereinafter ‘ZAMER’) in view of US 2016/0057565 A1 to Gold (hereinafter ‘GOLD’).

Claim 1 (Currently Amended) 
ZAMER discloses a communication system (see ¶[0029]; a communications, system, such as a Wifi communications system) for determining an association between a user and an item (see ¶[0051]; determine an interest by the first user in that item type (e.g., store shoes), the system comprising a receiver incorporated into a mobile telephone or personal digital assistant of the user (see ¶[0043]; a mobile phone.  See also abstract; user device);
a transmitter associated with the item, wherein the receiver is configured to receive a signal from the transmitter associated with item (see ¶[0047]; the merchant location may include transmitters that communicate information about an item to user devices.  User devices communicate through a merchant network communication device.  Communicate item location within the physical merchant location); and  
a processor coupled to the receiver (see ¶[0077]; user device, merchant devices, and beacon devices can include processors) and configured to determine based on the received signal an association between the user and the item (see ¶[0051]; determine an interest by the first user in that item type (e.g., store shoes); 
wherein the processor is configured to: receive data relating to one or more of signal time of flight, signal angle of arrival, location data, angular rotational movement, movement and acceleration in three dimensions, signal strength, and signal duration (see abstract and ¶[0051] and [0088]; location determined by GPS.  Simply being in the proximity of particular items may cause the system to associate with user with an item).
ZAMER does not specifically disclose, but GOLD discloses, to indicate relative movement between the user and the item (see ¶[0042];  different proximity thresholds may be applied to different types of object, to compensate for or address the size or movement of the object, for example);
determine the association between the user and the item in dependence on both the indicated relative movement between the item and the mobile telephone or personal digital assistant (see abstract and ¶[0031], [0044] and [0048]; signal strength for a period of time to determine proximity of an object to a user to understand which products are of most and/or least interest to a user.  See also ¶[0002]; physiologic data includes movement), and movement of both the item and the mobile telephone or personal digital assistant (see ¶[0042];  different proximity thresholds may be applied to different types of object, to compensate for or address the size or movement of the object, for example.  See also ¶[0042]-[0044], [0048], [0074] and [0026]-[0027]; object location data and user location, including movement).
ZAMER discloses a gift suggestion system that includes determining proximity to particular items for a particular time (see ¶[0051]-[0052]) based on sensors (see ¶[0050]).  GOLD discloses proximity-based sensing and processing of physiologic information that includes strength of signal between an object and a device to determine proximity and interest in an object based on time in proximity.  It would have been obvious to include the strength of signal over time to determine interest as taught by GOLD in the system executing the method of ZAMER with the motivation to suggest gifts of interest to a user.
ZAMER further discloses cause the communication system to provide a notification to the user in dependence on the determined association to prompt an interaction by the user, wherein the notification comprises information related to the item (see ¶[0051]-[0052] and Fig. 5; a degree of confidence of interest is based on time spent proximate to a type of item.  See also ¶[0059] and [0070] and Fig. 8c; a gift suggestion is displayed with item details).

Claim 2 (Currently Amended) 
The combination of ZAMER and GOLD discloses the communication system according to claim 1.
ZAMER further discloses comprising a display (see abstract; a gift suggestion for display that identifies the item type), wherein the notification comprises a corresponding image displayed on the display (see abstract & ¶[0037]-[0039] and [0074] & Fig. 5; a wrinkle free dress shirt as a gift) in dependence on an inferred psychological state of the user (see ¶[0074]; determine that the second user will likely want to purchase an item for the first user soon).

Claim 3 (Currently Amended) 
The combination of ZAMER and GOLD discloses the communication system according to claim 1.
ZAMER further discloses wherein the processor is configured to receive proximity data to indicate proximity of the user to the item (see ¶[0051]; simply being in the proximity of an item may cause the system provider device to associate the user with an item type).
ZAMER does not specifically disclose, but GOLD discloses, and receive motion data to indicate relative movement between the user and the item (see abstract and ¶[0031], [0044] and [0048]; signal strength for a period of time to determine proximity of an object to a user to understand which products are of most and/or least interest to a user.  See also ¶[0002]; physiologic data include movement).
ZAMER discloses a gift suggestion system that includes determining proximity to particular items for a particular time (see ¶[0051]-[0052]) based on sensors (see ¶[0050]).  GOLD discloses proximity-based sensing and processing of physiologic information that includes strength of signal between an object and a device to determine proximity and interest in an object based on time in proximity.  It would have been obvious to include the strength of signal over time to determine interest as taught by GOLD in the system executing the method of ZAMER with the motivation to suggest gifts of interest to a user.

Claim 5 (Currently Amended) 
The combination of ZAMER and GOLD discloses the communication system according to claim 1.
ZAMER further discloses wherein the receiver is a Bluetooth receiver, such as a BLE receiver (see ¶[0029] and [0031]; a Bluetooth.RTM. Low Energy (BLE) communication system).

Claim 7 (Currently Amended) 
The combination of ZAMER and GOLD discloses the communication system according to claim 2.
ZAMER further discloses wherein the receiver is incorporated into a mobile telephone (see ¶[0043]; a user device, such as a mobile phone.  See also Fig. 8c), wherein the display is a mobile telephone screen (see  again ¶[0043]; a user device, such as a mobile phone.  See also Fig. 8c), and wherein the notification comprises a corresponding image displayed on the mobile telephone screen in dependence on the inferred psychological state and as part of a graphical user interface (GUI) on the mobile telephone screen (see ¶[0051]-[0052] and Fig. 5; a degree of confidence of interest is based on time spent proximate to a type of item.  See also ¶[0059] and [0070] and Fig. 8c; a gift suggestion is displayed with item details).

Claim 8 (Currently Amended) 
The combination of ZAMER and GOLD discloses the communication system according to claim 7.
ZAMER further discloses wherein the processor is configured to: receive an indication of a user interaction with the GUI; and mark the item corresponding to the displayed image responsive to the user interaction with the GUI (see ¶[0070] and Fig. 8c; an item indicator 808b located over the map indicates a relative position of the item in the merchant location.  See also ¶[0059]; user interfaces).

Claim 13 (Currently Amended) 
The combination of ZAMER and GOLD discloses the communication system according to claim 1.
ZAMER further discloses wherein the receiver is provided as a fixed reader to receive communications from the transmitter associated with the item (see ¶[0029]; a communications system completed to a beacon engine with beacon devices.  Communications systems include Wifi, Bluetooth, and near field communication).

Claim 14 (Currently Amended) 
The combination of ZAMER and GOLD discloses the communication system according to claim 1.
ZAMER discloses further comprising: a plurality of transmitters each associated with a corresponding item (see again ¶[0047]; the merchant location may include transmitters that communicate information about an item to user devices); and 
a display (see abstract; a gift suggestion for display that identifies the item type) configured to display a corresponding image in dependence on the determined association between the user and the items associated with the transmitters (see ¶[0037] and Fig. 5; a wrinkle free dress shirt).

Claim 15 (Currently Amended) 
The combination of ZAMER and GOLD discloses the communication system according to claim 14.
ZAMER further discloses  wherein the transmitters are each integrated into an item associated with an article of clothing (see ¶[0028], [0049], and [0052] & Fig. 5; the physical location may be a clothing store where the users handles clothing in order to be determined to have interest in that clothing). 

Claim 17 (Currently Amended) 
ZAMER discloses a communication system (see ¶[0029]; a communications, system, such as a Wifi communications system), the system comprising a receiver for control and management by a user (see ¶[0047]; the merchant location may include transmitters that communicate information about an item to user devices);
a transmitter associated with an item, wherein the receiver is configured to receive a signal from the transmitter (see ¶[0047]; the merchant location may include transmitters that communicate information about an item to user devices.  User devices communicate through a merchant network communication device.  Communicate item location within the physical merchant location);   
a processor coupled to the receiver (see ¶[0077]; user device, merchant devices, and beacon devices can include processors) and configured to determine, based on parameters of the received signal, the user's association with respect to the item (see ¶[0051]; determine an interest by the first user in that item type (e.g., store shoes); 
wherein the processor is configured to: receive data relating to one or more of signal time of flight, signal angle of arrival, location data, angular rotational movement, movement and acceleration in three dimensions, signal strength, and signal duration (see abstract and ¶[0051] and [0088]; location determined by GPS.  Simply being in the proximity of particular items may cause the system to associate with user with an item).
ZAMER does not explicitly disclose, but GOLD discloses, to indicate both relative movement between the user and the item, and movement of both the item and the user (see ¶[0042];  different proximity thresholds may be applied to different types of object, to compensate for or address the size or movement of the object, for example.  See also ¶[0042]-[0044], [0048], [0074] and [0026]-[0027]; object location data and user location, including movement),
determine the user's association with the item in dependence on movement between the item and the receiver (see abstract and ¶[0031], [0044] and [0048]; signal strength for a period of time to determine proximity of an object to a user to understand which products are of most and/or least interest to a user.  See also ¶[0002]; physiologic data includes movement).
ZAMER discloses a gift suggestion system that includes determining proximity to particular items for a particular time (see ¶[0051]-[0052]) based on sensors (see ¶[0050]).  GOLD discloses proximity-based sensing and processing of physiologic information that includes strength of signal between an object and a device to determine proximity and interest in an object based on time in proximity.  It would have been obvious to include the strength of signal over time to determine interest as taught by GOLD in the system executing the method of ZAMER with the motivation to suggest gifts of interest to a user.
ZAMER further discloses cause the communication system to provide a notification to the user in dependence on the determined association to prompt an interaction by the user,  wherein the notification comprises information related to the item (see ¶[0051]-[0052] and Fig. 5; a degree of confidence of interest is based on time spent proximate to a type of item.  See also ¶[0059] and [0070] and Fig. 8c; a gift suggestion is displayed with item details).

Claim 18 (Currently Amended) 
The combination of ZAMER and GOLD discloses the communication system according to claim 17.
ZAMER further discloses comprising plural transmitters, each associated with a corresponding item and being configured to transmit signals for receipt by the receiver (see ¶[0047]; the merchant location may include transmitters that communicate information about an item to user devices).

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2016/0086249 A1 to ZAMER in view of US 2016/0057565 A1 to GOLD as applied to claim 1 above, and further in view of US 2015/0220993 A1 to Bente (hereinafter ‘BENTE’).

Claim 9 (Currently Amended) 
The combination of ZAMER and GOLD discloses the communication system according to claim 1.
The combination of ZAMER and GOLD does not explicitly disclose, but BENTE discloses, wherein association between the user and the item is made based on whether or not the receiver is closer than 50cm to the item for more than a minimum threshold duration (see ¶[00059]; a customer engaging in telephone conversation might be interested in a sale item one foot away).
ZAMER discloses a gift suggestion system that includes determining proximity to particular items for a particular time (see ¶[0051]-[0052]).  BENTE discloses a method of providing offers to customers based on interest that suggests customers may be interested in a sale item one foot away from a proximate node.  It would have been obvious to include the one foot distance as taught by BENTE in the system executing the method of ZAMER with the motivation to suggest gifts of interest for a customer.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0086249 A1 to ZAMER in view of US 2016/0057565 A1 to GOLD as applied to claims 1 and 3 above, and further in view of US 2016/0012453 A1 to Naqvi (hereinafter ‘NAQVI’).

Claim 11 (Currently Amended) 
The combination of ZAMER and GOLD discloses the communication system according to claim 7.
The combination of ZAMER and GOLD does not specifically disclose, but NAQVI discloses, wherein the processor is further configured to determine whether the movement of the user with respect to the item undergoes a defined pattern of movements followed by stationary periods (see ¶[0187]-[0188]; a pattern of movement by a user may indicate interest in proximate items)  and 
present the item to the user via the GUI responsive to the movement of the user with respect to the item undergoing the defined pattern (see ¶[0249]; once user intent has been predicted, send an offer or re-target the user at home by showing him an advertisement related to inferred intent).
ZAMER discloses a gift suggestion system that includes determining proximity to particular items for a particular time (see ¶[0051]-[0052]).  NAQVI discloses a system for inferring intent of a user based on sensors ¶[0222] that include movement patterns for inferring interest in an item.  It would have been obvious to include the movement patterns as taught by NAQVI in the system executing the method of ZAMER with the motivation to suggest gifts and products to purchase.  

Claims 12 and 25-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2016/0086249 A1 to ZAMER in view of US 2016/0057565 A1 to GOLD as applied to claim 1 above, and further in view of US 2011/0178863 A1 to Daigle (hereinafter ‘DAIGLE’).

Claim 12 (Currently Amended) 
The combination of ZAMER and GOLD discloses the communication system according to claim 1.
The combination of ZAMER and GOLD does not specifically disclose, but DAIGLE discloses, wherein the transmitter is provided as part of a tag associated with the item, wherein the tag includes an accelerometer to determine movement data of the tag, and one or more of a thermometer, humidity sensor, light sensors, sound sensor, and one or more other environmental sensors (see ¶[0079]; sensors include an accelerometer, temperature and sound sensors, and an asset tag sensor).
ZAMER discloses a gift suggestion system that includes determining proximity to particular items for a particular time (see ¶[0051]-[0052]) based on sensors (see ¶[0050]).  DIAGLE discloses sensors in a retail environment that include accelerometer, temperatures, and sound sensors.  It would have been obvious to include the sensors as taught by DAIGLE in the system executing the method of ZAMER with the motivation to determine proximity to items.  
ZAMER does not specifically disclose, but GOLD discloses, to provide environmental data for use together with the data dependent on movement of the tag (see ¶[0050] and [0128]; a user’s baseline physiology may occur in an environment not in proximity with the particular object.  Temperature of the ambient environment may be included as object metadata).
ZAMER discloses a gift suggestion system that includes determining proximity to particular items for a particular time (see ¶[0051]-[0052]) based on sensors (see ¶[0050]).  GOLD discloses proximity-based sensing and processing of physiologic information that includes temperature of the ambient environment to indicate the condition of the object, along with physiological parameters to determine interest.  It would have been obvious to include the temperature as taught by GOLD in the system executing the method of ZAMER with the motivation to suggest gifts of interest to a user.

Claim 25 (Currently Amended) 
The combination of ZAMER, GOLD, and DAIGLE discloses the communication system according to claim 12
ZAMER does not specifically disclose, but GOLD discloses, wherein the user's association with the item is determined in dependence on: 
i. movement of both the item and the mobile telephone or personal digital assistant (see abstract and ¶[0031], [0044] and [0048]; signal strength for a period of time to determine proximity of an object to a user to understand which products are of most and/or least interest to a user.  See also ¶[0002]; physiologic data include movement); and, 
ii. environmental data determined by the at least one environmental sensor (see ¶[0070] and [0128]; temperature of the ambient environment).
ZAMER discloses a gift suggestion system that includes determining proximity to particular items for a particular time (see ¶[0051]-[0052]) based on sensors (see ¶[0050]).  GOLD discloses proximity-based sensing and processing of physiologic information that includes temperature of the ambient environment to indicate the condition of the object, along with physiological parameters and location to determine interest.  It would have been obvious to include the temperature as taught by GOLD in the system executing the method of ZAMER with the motivation to suggest gifts of interest to a user.

Claim 26 (Currently Amended) 
The combination of ZAMER and GOLD discloses the communication system according to claim 17.
The combination of ZAMER and GOLD does not specifically disclose, but DAIGLE discloses, wherein the transmitter is provided as part of a tag associated with the item, wherein the tag includes an accelerometer to determine movement data of the tag, and one or more of a thermometer, humidity sensor, light sensors, sound sensor and one or more other environmental sensors (see ¶[0079]; sensors include an accelerometer, temperature and sound sensors, and an asset tag sensor).
ZAMER discloses a gift suggestion system that includes determining proximity to particular items for a particular time (see ¶[0051]-[0052]) based on sensors (see ¶[0050]).  DIAGLE discloses sensors in a retail environment that include accelerometer, temperatures, and sound sensors.  It would have been obvious to include the sensors as taught by DAIGLE in the system executing the method of ZAMER with the motivation to determine proximity to items.  
ZAMER does not specifically disclose, but GOLD discloses, to provide environmental data for use together with the data dependent on movement of the tag (see ¶[0050] and [0128]; a user’s baseline physiology may occur in an environment not in proximity with the particular object.  Temperature of the ambient environment may be included as object metadata).
ZAMER discloses a gift suggestion system that includes determining proximity to particular items for a particular time (see ¶[0051]-[0052]) based on sensors (see ¶[0050]).  GOLD discloses proximity-based sensing and processing of physiologic information that includes temperature of the ambient environment to indicate the condition of the object, along with physiological parameters to determine interest.  It would have been obvious to include the temperature as taught by GOLD in the system executing the method of ZAMER with the motivation to suggest gifts of interest to a user.

Claim 27 (Currently Amended) 
The combination of ZAMER, GOLD, and DIAGLE discloses the communication system according to claim 26.
ZAMER does not specifically disclose, but GOLD discloses, wherein the user's association with the item is determined in dependence on:
i. movement of both the item and the receiver (see abstract and ¶[0031], [0044] and [0048]; signal strength for a period of time to determine proximity of an object to a user to understand which products are of most and/or least interest to a user.  See also ¶[0002]; physiologic data include movement); and 
ii. environmental data determined by the at least one environmental sensor (see ¶[0070] and [0128]; temperature of the ambient environment).
ZAMER discloses a gift suggestion system that includes determining proximity to particular items for a particular time (see ¶[0051]-[0052]) based on sensors (see ¶[0050]).  GOLD discloses proximity-based sensing and processing of physiologic information that includes temperature of the ambient environment to indicate the condition of the object, along with physiological parameters and location to determine interest.  It would have been obvious to include the temperature as taught by GOLD in the system executing the method of ZAMER with the motivation to suggest gifts of interest to a user.

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2016/0086249 A1 to ZAMER in view of US 2016/0057565 A1 to GOLD as applied to claims 1 and 15 above, and further in view of US 2015/0317708 A1 to Eramian (hereinafter ‘ERAMIAN’). 

Claim 16 (Currently Amended) 
The combination of ZAMER and GOLD discloses the communication system according to claim 15.
The combination of ZAMER and GOLD does not specifically disclose, but ERAMIAN discloses, wherein the item is selected from the group consisting of a model, a coat hanger, a mannequin, or a supporting shelf (see abstract ¶[0066]; beacons of a merchant location placed at each row of shelves in each aisle).
ZAMER discloses a gift suggestion system that includes determining proximity to particular items for a particular time (see ¶[0051]-[0052]) based on sensors (see ¶[0050]).  ERAMIAN discloses a system for group shopping that uses beacons in aisles to track locations of customers.  It would have been obvious to track locations of customers as taught by ERAMIAN in the system executing the method of ZAMER with the motivation to determine proximity to particular items for a particular time.  

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2016/0086249 A1 to ZAMER in view of US 2016/0057565 A1 to GOLD as applied to claims 1 and 17 above, and further in view of US 2010/0179950 A1 to Willcock (hereinafter ‘WILLCOCK’).

Claim 19 (Currently Amended) 
The combination of ZAMER and GOLD discloses the communication system according to claim 17.
ZAMER does not specifically disclose, but GOLD discloses, wherein the processor is configured to: determine a variation in received signal strength over time (see abstract and ¶[0031], [0044] and [0048]; signal strength for a period of time to determine proximity of an object to a user to understand which products are of most and/or least interest to a user.  See also ¶[0002]; physiologic data include movement).
ZAMER discloses a gift suggestion system that includes determining proximity to particular items for a particular time (see ¶[0051]-[0052]) based on sensors (see ¶[0050]).  GOLD discloses proximity-based sensing and processing of physiologic information that includes temperature of the ambient environment to indicate the condition of the object, along with physiological parameters and location to determine interest.  It would have been obvious to include the temperature as taught by GOLD in the system executing the method of ZAMER with the motivation to suggest gifts of interest to a user.
The combination of ZAMER and GOLD does not specifically disclose, but WILLCOCK discloses, and compare the determined variation with stored profiles to identify a match, wherein a user's cognitive state with respect to the item is inferred responsive to the match (see ¶[0029]; match the emotional profile of a new entity against existing entities).
ZAMER discloses a gift suggestion system that includes determining proximity to particular items for a particular time (see ¶[0051]-[0052]) based on sensors (see ¶[0050]) to determine interest in an item (see ¶[0051]).  WILLCOK discloses a method of segmenting and tagging entities based on profile matching to categorize entities and appeal to the emotional preference of a user community (see abstract and ¶[0029]).  It would have been obvious for one of ordinary skill in the art to match profiles as taught by WILLCOCK in the system executing the method of ZAMER with the motivation to determine interest in an item for targeting to a user or user community. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0086249 A1 to ZAMER in view of US 2016/0057565 A1 to Gold as applied to claims 1 and 18 above, and further in view of US 2014/0365341 A1 to MacLaurin et al. (hereinafter ‘MACLAURIN’).

Claim 20 (Currently Amended) 
The combination of ZAMER and GOLD discloses the communication system according to claim 18.
The combination of ZAMER and GOLD does not specifically disclose, but MACLAURIN discloses, wherein each transmitter is associated with or coupled to a particular coat hanger (see ¶[0064]; RFID tags in attached equipment, such as coat hangers). 
ZAMER discloses a gift suggestion system that includes determining proximity to particular items for a particular time (see ¶[0051]-[0052]) suing radio frequency identification devices (RFIDs).  MACLAURIN discloses a store of the future that employs digital identification devices to detect movement of items.  It would have been obvious to include the RFID tags as taught by MACLAURIN in the system executing the method of ZAMER with the motivation to determine proximity to items.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0086249 A1 to ZAMER in view of US 2016/0057565 A1 to GOLD, and US 2015/0220993 A1 to BENTE as applied to claims 1 and 9 above, and further in view of US 2014/0244666 A1 to Isaacson et al. (hereinafter ‘ISAACSON’).

Claim 10 (Currently Amended) 
The combination of ZAMER, GOLD, and BENTE discloses the communication system according to claim 9.
The combination of ZAMER, GOLD, and BENTE does not specifically disclose, but ISAACSON discloses, wherein the minimum threshold duration is 30 seconds (see ¶[0266]; Mason comes within 10 feet of the Lego Death Star for more than 30 seconds).
ZAMER discloses a gift suggestion system that includes determining proximity to particular items for a particular time (see ¶[0051]-[0052]).  ISAACSON discloses a system and method for managing gifts that includes targeted marketing when a user lingers for more than 30 seconds within the distance of an item.  It would have been obvious to include the 30 seconds threshold as taught by ISAACSON in the system executing the method of ZAMER with the motivation to suggest gifts to a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624